Colcock, J.
In this case the only and the simple question submitted to the consideration of the court is, whether the actual boundary line called for by the plaintiff’s *224grant shall control the location or a representation of that boundary line made by the surveyor in his original plat without having made any actual survey of such boundary.?
Stephen D. - filler for the motion»
W. F. De .Saussure, contra.
In locating the land the surveyor ran three of the lines,, and then called for the plantations of George Cooper, John .Gamble, I. E. James, Tombleson and William Anderson, as his north western boundary; and presuming that these plantations would present a straight line as a boundary, he so represented it on his plat; but so far as regards the plat it was a mere imaginary line. The boundary as it really exists must of course govern, and all the land within it however much it may meander, belongs to the grantee. There is no more propriety in stopping at the first point which is preseni- and from thence running a straight line, than there would be in going to the most distant one which is to be found in any of the angles of the boundary, and running a straight line from that. There is no principle that will apply to the one which will not support the other. The consequences in either mode of location would involve difficulties which at once shew their incorrectness. The former mode, which has been pursued by the jury, contradicts the grant and greatly impairs the value of the grantees land, by leaving all the little angles made by the indented course of the boundary, on his side, vacant, and the latter would invade the rights of others. Sup - pose this had been a natural, instead of an artificial line, a river for instance, would it have been thought of, that any one point or projection of its bank should have been supposed to bound the grantees right more than another and more dis-tantone? Ipresumenot. The boundary called for must be purr sued, as it is found, regardless of any misrepresentation which may have been made of it. It is the boundary and not the iepresentation which is to govern.
The motion is granted,